U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Mark One x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-53104 InfoSpi Inc. (Name of small business issuer in its charter) Nevada 51-0668045 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1720 Harrison Street, 18th Floor, Suite Penthouse A Hollywood, Florida 33020 (Address of principal executive offices) (954) 274-0551 (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on which registered: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 (Title of Class) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filero Accelerated filer o Non-accelerated filer o Smaller reporting companyx Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Nox Applicable Only to Issuer Involved in Bankruptcy Proceedings During the Preceding Five Years. N/A Indicate by checkmark whether the issuer has filed all documents and reports required to be filed by Section 12, 13 and 15(d) of the Securities Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court. Yeso Noo Applicable Only to Corporate Registrants Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: Class Outstanding as ofAugust 13, 2010 Common Stock, $0.001 INFOSPI INC. Form 10-Q Part 1. FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets 5 Consolidated Statements of Operations 6 Consolidated Statements of Cash Flows 8 Notes to Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures 19 Part II. OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Reserved and Removed 21 Item 5. Other Information 21 Item 6. Exhibits 22 PART I ITEM 1. FINANCIAL STATEMENTS FINANCIAL STATEMENTS FOR QUARTER ENDED:JUNE 30, 2010 3 CORNELL, BEALL & LEIGH, LLC 2220 Annie B. Trail Cumming, Georgia 30040 INDEPENDENT AUDITOR’S REPORT To the Board of Directors and Stockholders of INFOSPI, INC. (A Development Stage Company) We have audited and updated the accompanying financial statements of INFOSPI, INC. as of June 30, 2010, including the related balance sheet, statement of operations, shareholders’ equity and cash flows for the period ended June 30, 2010. These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board and Generally Accepted Accounting Principles for the United States.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of INFOSPI, INC. as of June 30, 2010, and the results of its operation and its cash flows for the period ended June 30, 2010, are in conformity with U.S. Generally Accepted Accounting Principles. John Beall, CPA CORNELL, BEALL & LEIGH, LLC. August 6, 2010 4 INFOSPI, INC. (A Development Stage Company) Balance Sheet (Audited) ASSETS As ofJune 30, As ofDecember 31, 2009 CURRENT ASSETS Cash $ $
